Campbell, J:
Complainants file this bill as heirs, and grantees of heirs, of Maria Theresa Frazard, against several defendants who are purchasers, without actual notice, under title derived from her husband.
The bill sets up a purchase by the husband, Francis Joseph Frazard, in 1833, of a farm in Grosse Pointe, Wayne county, the purchase money whereof is alleged to have been paid by the wife out of her own money, brought over from France, where they had formerly resided. The land was *46taken in the husband’s name, and it is not charged to have been done fraudulently or improperly, and the family lived on the land until the death of Mrs. Frazard, in 1843.
It is alleged that Mrs. Frazard afterwards insisted that as the purchase money had been paid out of her funds, she ought to have a part of the land secured to her, and that on the third day of July, 1837, her husband made an ordinary quit-claim deed to her of the southwest half of the premises, which was. recorded in the county registry, July 17th, 1837.
Mrs. Frazard died in 1843. Mrs. Loomis, the complainant, is her daughter, and the other complainants are her grandchildren. In 1869, all the other heirs, except certain children of Sophia Frazard (who was a daughter of Mrs. Frazard and died in 1851), conveyed their rights to the husband of Mrs. Loomis, and he conveyed the same to his wife.
The defendants all claim under a warranty deed made by Francis Joseph Frazard to his son Joseph Frazard, February 12th, 1849, and recorded the next day.
The bill, admitting and averring the legal invalidity of the conveyance, claims that it be held valid as creating a trust to Mrs. Frazard’s separate use, descending to her heirs. No notice is set up to any one of the defendants except through the record of the deed.
It is very well settled that such an instrument is of no more validity as an actual conveyance in equity than at law, and that in order to work out an equity, there must be a clear right arising out of matters independent of the deed, as well as some further conveyance or release compelled, to carry it into effect as an agreement or obligation. If the deed was made under circumstances which would have rendered it proper for equity to compel the husband to carry out a trust in his wife’s favor, the only way under the old system would have been to require a sufficient conveyance to trustees if the wife was living, or to the beneficiaries if she was dead. There can be no ground for claiming that *47a deed absolutely void in law when made is validated as a conveyance by the subsequent laws which enable married women to take and' enjoy property as if sole. And there can be no pretense that the deed could stand alone either at law or in equity, without an inquiry into the circumstances, to enable the court to determine whether any equity arose concerning it. There are no presumptions in its favor. On its face it is not only legally void, but presumptively voluntary, and contains nothing to indicate that it was given for any meritorious purpose. While courts will, under peculiar circumstances, carry out a purpose which has failed by reason of the incapacity of the wife to accept a deed from her husband, the case must be plain and the equity manifest.—Shepard v. Shepard, 7 J. C. R., 57. Even under our laws for the protection of the separate estates of married women, conveyances from husband to wife were never valid until the act of 1855.—Ransom v. Ransom, 30 Mich., 328.
The deed being void, its record was no notice to any one of any possible equities between husband and wife. If such equities existed, they did not grow out of the deed, and were not embodied in it. To allow the record to be constructive notice in such a case, would be to make the recording of a void instrument more extensive in its operation than that of a valid one, which is only notice 'of what its terms show.
The purchasers found the record free from any indication of a transfer which bound any one, and they unquestionably hold a good legal title, combined with the full equities of Iona fide purchasers without notice. Such rights cannot be disturbed without superior equities, and there are no equities superior to those of such purchasers.
It is unnecessary to consider the questions arising under the statute of limitations, as the title is not maintainable under any circumstances against these purchasers. But apart from any statutory defense, if applicable, the bill was not filed until thirty-three years after Mrs. Erazard’s death, *48and twenty-live years after the conveyance to Joseph Frazard, and about twenty years after his father’s death. No reason is given for the delay, and where pretended beneficiaries sleep so long upon their rights, and wait until it is fair to assume important primary evidence will be difficult of access, they have no claims upon the indulgence of courts of equity. It would be dangerous to imperil the stability of titles by listening to such stale claims, which must be presumed unfounded when not urged within some reasonable time.
The demurrers were well taken, and the bill was properly dismissed.
The decree must be affirmed, with costs.
The other Justices concurred.